

113 HR 498 IH: Rural Equal Aid Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 498IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mrs. Axne (for herself, Mr. Golden, Mr. Balderson, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize the Secretary of Agriculture to subsidize payments on loans made under certain rural development loan programs, and for other purposes.1.Short titleThis Act may be cited as the Rural Equal Aid Act.2.Subsidy for certain rural development loan payments(a)Definition of covered loanIn this section, the term covered loan means a loan that is—(1)made by an intermediary lender to an ultimate recipient using a loan received under section 1323 of the Food Security Act of 1985 (7 U.S.C. 1932 note; Public Law 99–198) or section 310H of the Consolidated Farm and Rural Development Act (7 U.S.C. 1936b; Public Law 113–79);(2)made by a microenterprise development organization to a microentrepreneur under section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s);(3)a community facility loan made or guaranteed under section 306(a)(1) of the Consolidated Farm and Rural Development Act; or(4)guaranteed under section 310B(g) of the Consolidated Farm and Rural Development Act.(b)Principal and interest payments(1)In generalThe Secretary of Agriculture (referred to in this section as the Secretary) shall, subject to paragraph (2), pay the principal, interest, and any associated fees that are owed on a covered loan in a regular servicing status—(A)with respect to a covered loan made before the date of enactment of this Act and not on deferment, for the 9-month period beginning with the next payment due on the covered loan;(B)with respect to a covered loan made before the date of enactment of this Act and on deferment, for the 9-month period beginning with the next payment due on the covered loan after the deferment period; and(C)with respect to a covered loan made during the period beginning on the date of enactment of this Act and ending on the date that is 6 months after that date of enactment, for the 9-month period beginning with the first payment due on the covered loan.(2)Limitation on paymentA single monthly payment of principal, interest, and associated fees made under paragraph (1) with respect to a covered loan in the last 3 months of the 9-month period described in paragraph (1) shall not exceed $9,000. (3)Timing of paymentThe Secretary shall begin making payments under paragraph (1) on a covered loan not later than 30 days after the date on which the first payment described in that paragraph is due.(4)Application of paymentAny payment made by the Secretary under paragraph (1) shall be applied to the covered loan such that the borrower is relieved of the obligation to pay that amount.(c)Other requirementsThe Secretary shall—(1)communicate and coordinate with the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and State bank regulators to encourage those entities to not require lenders to increase their reserves on account of receiving payments made by the Secretary under subsection (b);(2)waive statutory limits on maximum loan maturities for any covered loan durations where the lender provides a deferral and extends the maturity of covered loans during the 1-year period following the date of enactment of this Act; and(3)when necessary to provide more time because of the potential of higher volumes, travel restrictions, and the inability to access some properties during the COVID–19 pandemic, extend lender site visit requirements to—(A)not more than 60 days (which may be extended at the discretion of the Secretary) after the occurrence of an adverse event, other than a payment default, causing a loan to be classified as in liquidation; and(B)not more than 90 days after a payment default.(d)EffectNothing in this section limits the authority of the Secretary to make payments pursuant to subsection (b) with respect to a covered loan solely because the covered loan has been sold in the secondary market.